Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered February 10, 1993, convicting him of robbery in the second degree (two counts), criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in denying his in limine motion, made at the Wade hearing, to preclude the People from cross-examining him as to his meeting with the police immediately prior to being placed in the line-up at which he was identified by the complainant (see generally, People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846; People v Quevas, 178 AD2d 441, 442, revd on other grounds 81 NY2d 41).
We find that the defendant’s claim that the negotiated sentence was excessive is completely devoid of merit (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Pizzuto and Friedmann, JJ., concur.